568 So.2d 1344 (1990)
MESTRE RENTAL CO., a Florida Corporation, Appellant,
v.
RESOURCES RECOVERY (DADE COUNTY), INC., a Delaware Corporation, Appellee/Cross-Appellant,
v.
MONTENAY POWER CORPORATION, Cross-Appellee.
No. 89-3000, 90-40.
District Court of Appeal of Florida, Third District.
November 6, 1990.
*1345 Taylor, Brion, Buker & Greene, and Arnaldo Velez, Miami, for appellant.
Joseph P. Averill, for appellee/cross-appellant Resources Recovery.
Holland & Knight and Gregory A. Baldwin, Miami, for cross/appellee Montenay Power Corp.
Before FERGUSON, COPE and LEVY, JJ.
PER CURIAM.
Where appellants failed to provide the trial court with a complete record of the proceedings before a special master, the trial court was obligated to adopt the special master's findings as conveyed in his report. Ben-Hain v. Tacher, 418 So.2d 1107 (Fla. 3d DCA 1982); Claughton v. Claughton, 347 So.2d 437 (Fla. 3d DCA 1977), approved in part, quashed in part on other grounds, 393 So.2d 1061 (Fla. 1980); Ferris v. Ferris, 417 So.2d 1066 (Fla. 4th DCA 1982).
Further, appellant's argument, that no opportunity was given the parties to present exceptions to the special master's recommendations before a judgment was entered, was raised for the first time in appellant's reply brief. As such, it cannot be considered on appeal by this court. Rolling Oaks Homeowner's Ass'n, Inc. v. Dade County, 492 So.2d 686 (Fla. 3d DCA 1986), rev. denied, 503 So.2d 328 (Fla. 1987); Zerwal v. State Farm Mut. Auto. Ins. Co., 332 So.2d 645 (Fla. 3d DCA 1976).
Affirmed.